Citation Nr: 1521519	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-06 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for residuals of Osgood Schlatter's disease, status post excision of tibial tubercle, right knee.

2.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to October 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In, February 2013, the Veteran had a personal hearing before the undersigned Veterans Law Judge.

These appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran's claims require additional development.  He is seeking an increased rating for his right knee, including a temporary total evaluation due to total knee arthroplasty.  The evidence indicates that his Osgood Schlatter's disease is resolved, and that his current symptoms and arthroplasty were due to arthritis, which has not been attributed to his service.  The Board denied service connection for right knee degenerative joint disease (DJD) in a January 2005 decision, based upon a medical opinion obtained from the Veterans Health Administration (VHA opinion).  The authoring physician opined that the Veteran's DJD was not related to Osgood Schlatter's disease, as that is a condition of adolescence that usually heals, and that may leave a residual deformity of the tibial tubercle.  He did not provide an opinion regarding whether DJD is related to the excision of the tibial tubercle.  

Further, the VHA opinion indicated that the Veteran had a twisting accident in 1970, which caused the Veteran's chronic knee problems.  The Veteran has asserted that he twisted his knee and had swelling and discomfort in his knee during service, when scrubbing floors on his hands and knees.  His STRs document complaints of pain, but do not show any injuries.  The fact that he had no documented injuries, taken alone, is not dispositive of the issue of whether his current arthritis is, as likely as not, related to his service.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims files to an appropriate physician for an opinion on whether it is as likely as not (50 percent or greater probability) that degenerative joint disease (DJD) or arthritis is related to service.  The examiner is asked to review the claims file in detail and to provide a detailed explanation for all opinions rendered.

The examiner is asked if it is as likely as not (50 percent or greater probability) that DJD or arthritis is caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disability) by Osgood Schlatter's disease or by the removal of a loose fragment of bone at the tibial tubercle in January 1970.  The VHA opinion found it more likely that a twisting injury in 1970 led to his current diagnoses, without commenting on whether the removal of the bone fragment in January 1970 also likely caused his troubles.

The examiner is also asked whether it is as likely as not (50 percent or greater probability) that DJD or arthritis is related to the complaints of pain in service (December 1964, October 1965, February and March 1966) and his assertions that he twisted it and that it would occasionally swell while still in service.  He has asserted that he still has pain in the same areas that bothered him since service, which the examiner is asked to address. 

It is up to the discretion of the designated examiner as to whether a full examination is necessary to form the requested opinions.  

2.  If arthritis is found as likely as not related to service or to the Veteran's service-connected disability, then a full examination must be scheduled for a report on the current severity of his disability.  The examiner is asked to conduct a complete examination with range of motion testing and all other appropriate diagnostic testing, and also to provide an opinion on the amount of convalescence required after the Veteran's August 2011 total knee arthroplasty.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If an examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




